Eminent domain; just compensation; taking of silk. Opinion on defendant’s demurrer, 111 C. Cls. 749.
In the above cases, the following order was entered:
These cases come before the Court on defendant’s “Motion For Entry Of Judgment” and it appearing that on June 28, 1948, the Court filed an opinion in which it was stated, among other things, that “we overrule the Government’s demurrer, except as to such allegations of the petition as relate to conduct of the Government which occurred before October 16, 1941. As to such *727allegations, the demurrer is sustained.”; and it further appearing that on July 27,1948, the Court filed an order in which it is stated that “the entry of judgments in the above styled cases, pursuant to the opinion rendered on June 28, 1948, will be suspended until after final disposition by the Supreme Court of a petition for certiorari to be filed in the cases of Edward P. Stahel & Co., et al v. The United States’’’; and it further appearing that on April 18, 1949, the Supreme Court denied the petition for certiorari in said Stahel and other cases, [336 U. S. 951] now, therefore,
It is ordered this eleventh day of July 1949 that defendant’s motion for judgment be and the same is ALLOWED and so much of the petition in each of the above-entitled cases as relates to the conduct of the Government which occurred before October 16, 1941, is DISMISSED.